

116 HR 6562 IH: Securing Additional Value for Every Retirement Saver Act
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6562IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mr. McHenry introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo suspend the contribution limitations for certain tax-preferred retirement accounts.1.Short titleThis Act may be cited as the Securing Additional Value for Every Retirement Saver Act or the SAVERS Act. 2.Suspension of contribution limitations for tax-preferred accounts(a)Defined contribution plans(1)Aggregate annual additionsThe annual addition limitation under section 415(c)(1) of the Internal Revenue Code of 1986 (and any contribution limitation made applicable by reference to subparagraph (A) thereof) for calendar year 2020, or any taxable years beginning during 2020, as the case may be, shall be an amount equal to the lesser of—(A)300 percent of the amount otherwise in effect under such subparagraph for such calendar or taxable year (determined without regard to this paragraph), or(B)an amount equal to the employee’s compensation.(2)Elective deferralsThe applicable dollar amount for elective deferrals under section 402(g) of such Code for any taxable year beginning during 2020, and any dollar limitation determined by reference thereto, shall not be less than an amount equal to the lesser of—(A)300 percent of the amount otherwise in effect for the taxable year (determined without regard to this paragraph), or(B)the individual’s compensation from the employer to which the plan relates for any taxable year beginning on 2020.(3)457 PlansThe maximum amount which may be deferred for a taxable year beginning in 2020 under an eligible deferred compensation plan (as defined in subsection (b) of section 457 of such Code) shall not be less than an amount equal to the lesser of—(A)300 percent of the amount otherwise in effect for the taxable year under subsection (e)(15) thereof (determined without regard to this paragraph), or(B)an amount equal to the participant’s includible compensation (as defined in subsection (e)(5) thereof) for the taxable year.(b)Individual retirement accounts(1)In generalFor purposes of taxable years beginning in 2020, the limitation in effect under section 219(b)(1) of such Code (and any limitation determined by reference to subparagraph (A) thereof) shall not be less than an amount equal to the lesser of—(A)300 percent of the amount otherwise in effect under such subparagraph for the taxable year (determined without regard to this paragraph), or(B)an amount equal to the compensation includible in the individual’s gross income for such taxable year.(2)Simple retirement accountsIn the case of elective employer contributions to a simple retirement account (as defined in section 408(p) of such Code) for 2020, the applicable dollar amount under paragraph (2)(E) thereof shall not be less than an amount equal to the lesser of—(A)300 percent of the amount otherwise in effect under such paragraph for the year (determined without regard to this paragraph), or(B)the employee’s compensation.(c)Compensation(1)In generalExcept as otherwise defined for purposes of the provision to which one of the preceding subsections relates, the term compensation for purposes of this section shall have the meaning given such term in section 219 of such Code.(2)Election to substitute 2019 compensationFor purposes of determining the amount of an individual’s compensation under subsections (a) and (b), in lieu of compensation for 2020 or taxable years beginning in 2020, individuals may elect to use compensation for 2019 or taxable years beginning 2019.